DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of January 3, 2022 is acknowledged and has been entered. The replacement drawing sheets for figures 1 and 2 are noted, as well as the amendments to the specification. In view thereof, the previous objections to the drawings and the specification are withdrawn.
	Claim 4 was objected to for antecedent basis issues. The amendments in response and noted and the objection is withdrawn.
	Claims 1, 2, 6-11, 15, 16 and 19-20 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 4,768,598 (Reinhardt). In view of the amendments, this rejection is withdrawn. New grounds of rejection are provided.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2011/0042097 A1 (Stephenson et al.).
As concerns claim 1, Stephenson et al. discloses a concentric valve positionable in a wellbore, comprising: a valve body comprising an outer surface 41 and a central passage 39, a receptacle 44 disposed in the central passage and defining a chamber disposed therein, and a radial port 43 extending between the receptacle and the outer surface to provide fluid communication between the chamber of the receptacle and an environment surrounding the concentric valve; an inner tubular member 90 received in the receptacle of the valve body, wherein the inner tubular member comprises an, an internal fluid passage 98 and a seal assembly 96 configured to sealingly engage an inner surface of the at 100) extending around the receptacle of the valve body and circumferentially spaced from the radial port, wherein the bypass passage provides fluid communication between a first end of the central passage and a second end of the central passage opposite the first end (figure 3).
As concerns claim 15, Stephenson et al. discloses a concentric valve positionable in a wellbore, comprising: a valve body comprising an outer surface 41 and a central passage 39, a receptacle 44 disposed in the central passage and defining a chamber disposed therein, and a radial port 43 extending between the receptacle and the outer surface to provide fluid10 of 19Appl. No. 17/112,774 Reply to Office Action of October 1, 2021 Amdt. dated January 3, 2022 communication between the chamber of the receptacle and an environment surrounding the concentric valve; an inner tubular 90 member slidingly received in the receptacle of the valve body whereby an outer surface of the inner tubular member is unattached from an inner surface of the receptacle (prior to engagement with profile 45), wherein the inner tubular member comprises an internal fluid passage and a seal assembly 96 configured to sealingly engage an inner surface of the receptacle 44; and a bypass passage (at 100) extending around the receptacle of the valve body configured to provide fluid communication between a first end of the central passage and a second end of the central passage opposite the first end (figure 3).
As concerns claim 19, Sephenson et al. discloses the concentric valve of claim 15, wherein the bypass passage is circumferentially spaced form the radial port 43.
As concerns claim 20. Stephenson et al. discloses the concentric valve of claim 15, wherein fluid communication is restricted between the bypass passage and the radial port (during injection).
Allowable Subject Matter
	 Claims 2-7 and 16-18 are objected to as depending from rejected base claims. Claims 8-14 are considered to be allowable at this time, as the prior art does not disclose, teach or suggest the concentric valve configured as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679